GUNTHER, Judge.
The petition for writ of certiorari is granted and the order under review is quashed. The cause is remanded to the trial court with directions: (1) to vacate the $50,000 attorney’s fee award to respondent, Philip G. Butler, Jr., and (2) to conduct further proceedings and thereafter enter an order awarding a fee. Upon remand, the attorney’s fee awarded pursuant to section 925.036, Florida Statutes, shall be a mathematical computation based on substantial, competent evidence and findings as to a certain number of reasonable hours expended by the respondent multiplied by the hourly rate established by the chief judge in the circuit. Beers v. Palm Beach County, 415 So.2d 846 (Fla. 4th DCA 1982).
CERTIORARI GRANTED; ORDER UNDER REVIEW QUASHED; and REMANDED.
ANSTEAD and DELL, JJ., concur.